705 S.E.2d 355 (2010)
STATE
v.
Christopher Wayne JOHNSON.
No. 214P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Ebony J. Pittman, Assistant Attorney General, for State.
Christopher Wayne Johnson, Taylorsville, for Christopher Wayne Johnson.
Phil Berger, District Attorney, for State.
The following order has been entered on the motion filed on the 8th of December 2010 by Defendant for Extension of Time to File Motion for Appropriate:
"Motion Allowed by order of the Court in conference this the 15th of December 2010."